UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYSONN R. MANNING,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:12-cr-00042-MFU-8)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tysonn R. Manning, Appellant Pro Se.     Ronald Andrew Bassford,
Assistant United States Attorney, Roanoke, Virginia; Jean Barrett
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tysonn      R.     Manning     appeals       the   district       court’s    order

dismissing his motion under Federal Rule of Criminal Procedure 36.

We   have      reviewed    the     record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Manning, No. 7:12-cr-00042-MFU-8 (W.D.

Va. Feb. 1, 2016).           We dispense with oral argument because the

facts    and    legal     contentions       are    adequately    presented        in   the

materials       before    this     court    and    argument     would    not   aid     the

decisional process.

                                                                               AFFIRMED




                                             2